DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 119 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 115-118 and 120-127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant claims require the combination of medium polarity oil and iodine compound to produce a synergistic antibacterial effect.  While the instantly filed specification demonstrates that PVP-I in amounts of 5% and cademoxer-iodine in amounts of 50% produce a synergistic effect when combined with 10% and 10% (or 5%) oil respectively, the specification fails to provide a clear correlation between the structure necessary (concentration and specific iodine compound, along with oil) to obtain the claimed function of synergy.  The instant specification teaches that the concentration of the antibacterial  agent will vary with different agents but can range between .01-75%.  As discussed above, when combined with 10% oil, amounts of 5% PVP-iodine and 50% cadexomer iodine showed synergy, these amounts (5% vs. 50%) are very distinct from each other and the instant claims are directed to a genus of iodine compounds and the instant specification fails to discuss what structural components are responsible for the claimed synergy.  It is unclear from the specification which iodine compounds and in what amounts would be capable of achieving synergy when using 4.5-5.5% of the claimed oil, as the specification clearly teaches that the amount will vary with different agents. 

Conclusion
The closest prior art is Modak (US2012/0201902), cited in the IDS filed 5/13/2022. Modak makes obvious a method of treating a wound with a composition comprising iodine compounds, such as PVP-iodine, and benzyl alcohol, however, the composition of Modak further comprises additional antibacterial agents which are excluded from the claims and there is no motivation or suggestion in art to remove the extra antibacterial agents taught by Modak and formulate the composition to only have benzyl alcohol (or propyl gallate) and a iodine compound as the sole antibacterial agent.  
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613